Citation Nr: 1517653	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-47 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

 1.  Entitlement to service connection for bilateral hearing loss.  

2.   Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for many years thereafter and the Veteran's current hearing loss is not shown to be related to service.

2.  The evidence reasonably shows that tinnitus first became manifest in service and has continued ever since.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in a November 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence 

that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records and the report of a VA audiological evaluation.  Also of record and considered in connection with the appeal are various statements provided by the Veteran and by his representative on his behalf.  No further RO action is required prior to appellate consideration of the claims.


II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain listed, chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.   38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
  
It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's DD-214 indicates that he served as a combat engineer, including in Vietnam.  Thus, the Board finds that he was exposed to acoustic trauma.  The Veteran's service treatment records do not show any findings or complaints of hearing loss or tinnitus.  At his December 1969 separation examination, the Veteran's hearing was found to be normal.  On his December 1969 report of medical history at separation, the Veteran reported that he did not currently have hearing loss and that he had not previously had hearing loss.  

At a November 2009 VA audiology evaluation, the Veteran reported that he had had a hearing screening 6 to 7 years previously but had never utilized amplification.  He complained of difficulty hearing conversation and TV, along with occasional tinnitus.  He noted that he was exposed to noise in the military but had not been exposed to much noise in the post-military occupation setting.  Pure tone testing showed slightly sloping, borderline normal to mild sensorineural hearing loss.  The Veteran was considered a marginal candidate for amplification. 

In a January 2010 statement, the Veteran indicated that he did not mention loss of hearing or constant ringing in his ears during service because he was simply relieved to have made it out of the Vietnam combat zone.  He contended that his hearing had diminished significantly after his exposure to acoustic trauma during service.  He also indicated that he had had no exposure to acoustic trauma prior to his service or after his discharge.  He noted that after service he was employed in the restaurant business and that before service, he was employed as a delivery driver.  Thus, he contended that acoustic trauma from service must be conceded as the causal factor in his loss of hearing and tinnitus.

At an October 2010 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
40
LEFT
35
       35
45
45
55

The average puretone thresholds were 32.5 decibels, right ear, and 45 decibels, left ear.  Speech audiometry revealed that speech recognition was 96 in both ears.  The diagnoses were mild sensorineural hearing loss in the right ear and mild to moderately severe hearing loss in the left ear.   The Veteran reported that his tinnitus began more than 20 years previously.  

The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of noise trauma during service.  Concerning, the hearing loss, the examiner reasoned  that the Veteran's induction and separation audiograms indicated normal hearing bilaterally and that the Institute of Medicine had concluded that there was no sufficient scientific basis for the existence of 

delayed onset hearing loss based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss.   Concerning the tinnitus, the Veteran was not sure when his tinnitus had started and the examiner could find no complaints or other evidence of tinnitus in the service medical records.  Additionally, the examiner found that based on available information, he could not determine the etiology of the Veteran's tinnitus without resort to speculation.    

Regarding the claim for service connection for hearing loss, as noted, the service treatment records do not show any findings of hearing loss.   To the contrary, the December 1969 separation examination shows entirely normal hearing.  In his January 2010 statement, the Veteran did appear to assert that he experienced diminished hearing following his exposure to acoustic trauma during service, including while he was still in service.  He is competent to report such symptomatology.  However, entirely normal hearing was specifically shown during the December 1969 VA examination and there are no other objective findings of record of abnormal hearing during service or soon thereafter.  Thus, given the objective nature of the measurement of hearing loss, the weight of the evidence is against a finding that a chronic hearing loss disability became manifest during service, despite the Veteran's report of diminished hearing.  See e.g. 38 C.F.R. § 3.385 (setting out objective criteria for what constitutes a hearing loss disability by VA standards).  Additionally, as there is no indication of a chronic sensorineural hearing loss disability present during the first post-service year, service connection for this disability on a presumptive basis is not warranted.  38 C.F.R. § 3.307, 3.309. 

Additionally, post-service, there is no objective evidence of hearing loss until November 2009, with the audiological consultation at that time indicating that the Veteran had reported receiving an earlier post-service audiological assessment approximately 6 or 7 years previously.  At that same consultation, the Veteran also reported significant acoustic trauma during service.  It stands to reason that had the Veteran actually experienced problems with his hearing since service, he would have added this fact to his report of the in-service acoustic trauma in order to present the evaluating audiologist with an accurate medical history.  However, he did not make such a report.  To the contrary, he simply reported that he had had his hearing evaluated approximately 6 or 7 years prior to November 2009, without asserting that he had had any problems with his hearing prior to that time (i.e. prior to the early 2000s).  Thus, to the extent the Veteran is alleging continuity of hearing loss symptomatology since service, the Board does not find this allegation credible.  Instead, the Board credits the early 2000s as the time frame for the first manifestation of any chronic hearing loss.   Accordingly, the evidence indicates that a chronic hearing loss disability did not become manifest in service or for many years thereafter.

Regarding whether this post-service hearing loss is otherwise related to the acoustic trauma suffered in service, the October 2010 VA examiner specifically concluded that the Veteran's current hearing was less likely than not caused by or a result of noise trauma during service.  The examiner supported this opinion with an adequate rationale, noting that the Veteran's hearing was found to be normal at entrance into and separation from service and that a key study pertaining to the etiology of noise induced hearing loss (the IOM study) indicates that based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss, there is no sufficient scientific basis for the existence of delayed onset hearing loss.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").   There are no medical opinions of record to the contrary (i.e. a medical opinion tending to indicate that the current hearing loss is related to acoustic trauma during service).  The Veteran contends that his hearing loss should be presumed to be related to acoustic trauma during service because he did not experience any significant noise exposure either prior to or after service.  Although the Veteran is competent to comment on the level of noise exposure he experienced over the course of his life, he is not shown to have any specific expertise concerning the etiology of hearing loss.  Accordingly, although his comment may be considered probative to the question of the etiology of the hearing loss, the Board assigns it less evidentiary weight than the opinion of the VA audiologist, who by training and job function does have some specific expertise concerning such etiology.  See e.g. See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Also, there is no indication that the examiner assumed that the Veteran experienced any significant acoustic trauma before or after service; rather he simply rendered his opinion based on the timing of the onset of the post-service hearing loss and his review of the IOM study.  Thus, there is no indication that he relied on an inadequate history in formulating his opinion and, as already mentioned, he supplied an adequate rationale for his finding.   Consequently, the weight of the evidence is against a finding that the Veteran's current hearing loss is otherwise related to service.  

Accordingly, as hearing loss was not shown in service or for many years thereafter, and is not shown to be related to service, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385; See Alemany, 9 Vet. App. 518 (1996).  

Regarding the claim for service connection for tinnitus, in the January 2010 statement, the Veteran appeared to report that this disability actually began during service.  Later, during the October 2010 VA examination, he was apparently more vague, indicating that the problem began over 20 years previously but not specifically indicating that it began during service.  However, as this latter report does not specifically conflict with the January 2010 statement, it does not provide a basis for finding not credible the Veteran's reporting on the first manifestation of this disability.  Thus, as tinnitus is primarily a subjective phenomenon, which can be established through lay testimony, and resolving reasonable doubt in the Veteran's favor, the Veteran's tinnitus has been established as beginning in service and continuing until the present.  The October 2010 VA examiner did opine that the tinnitus was less likely than not related to service.  However, this opinion was based on the premise that the Veteran did not know when the tinnitus began rather than on the now accepted premise that it began during service.  Consequently, the Board does not afford the opinion any significant probative weight.  Accordingly, as the current tinnitus is shown to have become manifest 

during service, service connection for this disability is warranted.  38 C.F.R. §§ 3.102, 3.303.   

  
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.  



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


